—Appeal from a judgment (denominated order) of Supreme Court, Oneida County (Shaheen, J.), entered April 16, 2002, which, inter alia, dismissed the petition seeking a writ of habeas corpus.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus. In November 1999, while released on parole supervision on a sentence of 15 years to life, petitioner was charged with several offenses and pleaded guilty to, inter alia, a felony in satisfaction of those charges. On November 9, 2000, petitioner was sentenced on the new conviction to an aggregate term of imprisonment of IV2 to 3 years. Because petitioner was convicted of offenses committed while on parole supervision, his parole was revoked by operation of law (see Executive Law § 259-i [3] [d] [iii]). Thus, contrary to the contention of petitioner, he was not entitled to a final revocation hearing (see People ex rel. Melendez v Bennett, 291 AD2d 590, 591 [2002], lv denied 98 NY2d 602 [2002]; Matter of Cruz v New York State Dept. of Correctional Servs., 288 AD2d 572, 573 [2001], appeal dismissed 97 NY2d 725 [2002]; Matter of Warley v Rodriguez, 145 AD2d 901 [1988]). Contrary to his further contention, we conclude that petitioner was not held illegally past his conditional release date on the new conviction. *886The original sentence was interrupted by the declaration of delinquency (see Penal Law § 70.40 [3] [a]; Cruz, 288 AD2d at 573) and the sentence on the new conviction runs consecutively to the sentence on the original conviction (see § 70.25 [2-a]). We have considered petitioner’s remaining contention and conclude that it is without merit. Present — Pigott, Jr., P.J., Wisner, Scudder, Burns and Lawton, JJ.